                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

KEVIN CHANDLER,                           )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )      CAUSE NO. 3:17-CV-862-JD-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Kevin Chandler, a prisoner without a lawyer, filed an amended habeas corpus

petition challenging a disciplinary hearing (ISP 17-09-107) where a Disciplinary Hearing

Officer (DHO) found him guilty of sexual contact against staff without consent in

violation of Indiana Department of Correction (IDOC) Policy B-204 on September 20,

2017. ECF 8 at 1, ECF 14-7 at 1. As a result, he was sanctioned with the loss of 90 days

earned credit time and demoted one credit class. Id. The Warden has filed the

administrative record and Chandler filed a traverse. Thus this case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418
U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445,

455 (1985). In his amended petition, Chandler presents a number of grounds he claims

entitle him to habeas corpus relief.

       As a threshold matter, the DHO had sufficient evidence to find Chandler guilty

of sexual contact against staff without consent. In the context of a prison disciplinary

hearing, “the relevant question is whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board.” Superintendent v. Hill, 472

U.S. 445, 455-56 (1985). “In reviewing a decision for some evidence, courts are not

required to conduct an examination of the entire record, independently assess witness

credibility, or weigh the evidence, but only determine whether the prison disciplinary

board’s decision to revoke good time credits has some factual basis.” McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so
       long as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).




                                             2
       Here, Chandler was found guilty of violating IDOC offense B-204 which

prohibits inmates from “[c]ontact of a sexual nature with a staff person, including

contractual staff and volunteers, which includes intentional touching, either directly or

through the clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any

staff person. (Does not include kicking, punching, or grabbing the genitals when the

intent is to harm or debilitate rather than to sexually exploit.).” Indiana Department of

Correction, Adult Disciplinary Process: Appendix I. http://www.in.gov/idoc/files/

02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

       The Conduct Report charged Chandler as follows:

       On Sep. 7, 2017, as I ofc. Rei was doing a security walk at 9:11 pm on the
       100W range, I ofc. Rei stopped to talk to a[n] offender on the rec. pad
       which happened to be in front of 106W cell. As I ofc. Rei was standing in
       front of his cell offender Chandler D.O.C. 138734 grabbed my buttocks. I
       ofc. Rei then proceed[ed] to ask offender Chandler “why did you touch
       me”? Offender Chandle[r] laughed after I asked him the question. I ofc.
       [Rei] proceed[ed] to finish the security walk and followed proper chain of
       command.

ECF 14-1 at 1.

       The video evidence of the September 7, 2017, incident was reviewed by the DHO

and showed the following:

       On the above date [9-7-2017] and approximate time of 9:13 PM Officer B.
       Rei is walking the 100 West side range in DCH. There is an offender in the
       rec area that she stops and talks to. While she is talking to the offender in
       the re[c] area, offender Chandler in D 106 reaches out of his cell and
       touched her buttocks. She quickly turns around to face him and then
       proceeds down the range.

ECF 14-6 at 1.


                                             3
       In assessing the evidence, the DHO determined there was sufficient evidence in

the record to find Chandler guilty of violating offense B-204. A conduct report alone

can be enough to support a finding of guilt. McPherson, 188 F.3d at 786. Such is the case

here. In this case, Officer Rei, the reporting officer, documented the fact that Chandler

grabbed her buttocks when she was performing a security walk on the 100W range of

the prison after 9:00 p.m. on September 7, 2017. ECF 14-1 at 1. Here, Officer Rei

explained that, when she stopped to talk with another offender in the recreational area

across from Chandler’s cell, he reached out of his cell and grabbed her buttocks. Id. In

light of Officer Rei’s first hand account or personal knowledge of Chandler’s conduct,

there was more than “some evidence” for the DHO to find Chandler guilty of sexual

conduct against staff without consent. Therefore, because the DHO’s finding was

neither arbitrary or unreasonable in light of the facts presented in this case, the DHO

had sufficient evidence to find Chandler guilty of offense B-204.

       Nevertheless, in one ground of his amended petition, Chandler argues his due

process rights were violated because he was improperly denied a witness statement

from Officer Peggy. ECF 8 at 2. Prison officials have discretion to “keep the hearing

within reasonable limits.” Wolff, 418 U.S. at 566. Thus, a hearing officer may deny

witness or evidence requests that threaten institutional goals or are irrelevant,

repetitive, or unnecessary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). That is

what happened here. The DHO denied Chandler’s request for a statement from Officer

Peggy because it was “irrelevant.” ECF 14-7 at 1. Here, Chandler requested Officer


                                             4
Peggy’s testimony or a statement to show that Officer Rei was “very unprofessional

towards [him].” ECF 14-3 at 1. However, Officer Rei’s alleged demeanor does not

provide any defense to Chandler for his grabbing of Officer Rei’s buttocks. And, as

discussed, the conduct report in this case provides ample evidence to support the

DHO’s conclusion that Chandler was guilty of offense B-204.

       Furthermore, a hearing officer’s improper exclusion of evidence will be deemed

harmless unless there is some indication from the record that the evidence “might have

aided [the prisoner’s] defense.” Piggie, 342 F.3d at 666. But here Chandler has not

identified anything from Officer Peggy that would prove to be exculpatory or might

have aided his defense. Thus, even if the DHO had improperly excluded Officer

Peggy’s testimony, it would have been a harmless error. Therefore, this ground does

not state a basis for habeas corpus relief.

       In his amended petition, Chandler argues his due process rights were violated

because the DHO failed to follow IDOC policy when she denied his request to continue

his hearing. ECF 8 at 2. Here, Chandler claims he should have been granted one

continuance as permitted by IDOC policy. Id. However, habeas corpus relief can only

be granted for “violation[s] of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). Failure to follow policy is not a constitutional violation. Estelle v.

McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas

relief”) and Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that

prison did not follow internal policies had “no bearing on his right to due process”).


                                              5
Therefore, Chandler’s claim regarding violations of IDOC policy can not be remedied in

a habeas corpus petition.

       In another ground of his amended petition, Chandler seems to argue that his due

process rights were violated because he was denied a fair hearing. ECF 8 at 3. He

claims the DHO treated him unfairly by “getting up an[d] walking out of [the] hearing

befor[e] it was done.” Id. In the prison disciplinary context, adjudicators are “entitled

to a presumption of honesty and integrity,” and “the constitutional standard for

improper bias is high.” Piggie, 342 F.3d at 666. Due process prohibits a prison official

who was personally and substantially involved in the underlying incident from acting

as a decision-maker in the case. Id. However, due process is not violated simply

because the hearing officer knew the inmate, presided over a prior disciplinary case, or

had some limited involvement in the event underlying the charge. Id.

       The court’s review of the record indicates there is no competent evidence in the

record to support Chandler’s contention that the DHO was biased against him or that

he did not receive a fair hearing. Notably, Chandler has not shown the DHO was

directly or otherwise substantially involved in the factual events underlying the

disciplinary charges, or the investigation of the incident. Piggie, 342 F.3d at 667.

Furthermore, the DHO thoroughly considered the record evidence and found there was

sufficient evidence to find Chandler guilty. Therefore, Chandler has not identified a

basis for granting habeas corpus relief.




                                              6
       Furthermore, in his amended petition, Chandler argues his due process rights

were violated because he was improperly denied prison surveillance video evidence.

ECF 8 at 2, ECF 14-3 at 1. In support of his position, Chandler states he requested video

evidence from September 6, 2017, the day before the incident occurred, to show Officer

Rei acted unprofessionally toward him. Id. But here the DHO denied Chandler’s

request for the September 6, 2017, video evidence as “irrelevant.” ECF 14-7 at 1. See

Piggie, 342 F.3d at 666 (a hearing officer may deny witness or evidence requests that

threaten institutional goals or are irrelevant, repetitive, or unnecessary). As discussed,

Officer Rei’s alleged demeanor does not provide any defense for Chandler’s improper

behavior toward Officer Rei. Therefore, video evidence of prior interactions between

Officer Rei and Chandler are irrelevant to Chandler’s defense of the September 7, 2017

incident.

       To the extent, Chandler asserts he was denied video evidence of the September 7,

2017 incident, that request was properly denied. ECF 8 at 2, ECF 14-3 at 1. While

Chandler had a right to request evidence in his defense, see Wolff, 418 U.S. at 566, he did

not necessarily have a right to personally review the evidence. See White v. Ind. Parole

Bd., 266 F.3d 759, 767 (7th Cir. 2001) (“prison disciplinary boards are entitled to receive,

and act on, information that is withheld from the prisoner and the public . . . “).

Chandler did not have a right to review the video evidence because the release of that

information would have given Chandler and other inmates insight into the surveillance

and investigative techniques employed by prison officials. The court has reviewed the


                                              7
video evidence and finds that the release of this information would have posed a

security threat if it had been released.

       Chandler also did not have a right to review the video evidence because it does

not contain exculpatory evidence. Miller v. Duckworth, 963 F.3d 1002, 1005 (7th Cir.

1992) (“[i]nmates have a right to present relevant, exculpatory evidence in their

defense”). Exculpatory in this context means evidence which “directly undermines the

reliability of the evidence in the record pointing to [the prisoner’s] guilt.” Meeks v.

McBride, 81 F.3d 717, 720 (7th Cir. 1996). While Chandler had a right to present

relevant, exculpatory evidence in his defense, the video recording is made up of

incriminating evidence, which supports the conduct report. Miller, 963 F.3d at 1005. As

stated, the court has reviewed the video evidence and notes that it does not contain any

exculpatory evidence. Because the DHO, who presided over Chandler’s hearing,

considered all of the relevant evidence in this case, including the video evidence, staff

reports, and witness statements, there was no violation of Chandler’s due process

rights. White, 266 F.3d at 767. Therefore, Chandler has not identify a basis for granting

habeas corpus relief.

       If Chandler wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.


                                              8
      For these reasons, Kevin Chandler’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close this case.

      SO ORDERED on October 2, 2018



                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           9
